    










November 8, 2019




Stephen Bird
Citi
388 Greenwich St.
New York, NY 10013




Dear Stephen:


This agreement, including Exhibit A (together, the “Agreement”), sets forth the
total payments and benefits that you are eligible to receive in connection with
your separation of employment from Citibank, N.A. (together, as applicable, with
its parent, subsidiaries and affiliates, and as further defined herein, “Citi”)
provided that you sign this Agreement (including Exhibit A), do not revoke the
Agreement during the applicable Revocation Period (as defined in Paragraph 17
below), and comply with the applicable terms.
1.
Termination Date, Payments, and Benefits.

(a)
From October 24, 2019 through November 15, 2019 (“Transition Period”), you will
continue to receive regular salary payments at your current annual base salary
rate of $500,000 (less applicable taxes, withholdings, and deductions) and
broad-based employee benefits of the type you received immediately prior to the
Transition Period. These payments will be made on the regular payroll dates
established by Citi during this period. During the Transition Period, you will
have access to Citi facilities and technology and agree to facilitate the
transition of your regular responsibilities. You agree to be available for
consultation as needed, but you shall not need to maintain regular attendance in
the office. In addition, you acknowledge that your signing authority ends on the
first day of your Transition Period as does your service as an officer, director
or member of Citigroup Inc., its subsidiaries, affiliates, successors, assigns,
and all other company-related entities, boards or committees. If requested, you
will tender appropriate letter(s) of resignation.

(b)
From the end of the Transition Period through January 7, 2020 (“Notice Period”),
you will continue to receive regular salary continuation payments at your
current annual base salary rate of $500,000 (less applicable taxes,
withholdings, and deductions) and broad-based employee benefits of the type you
received immediately prior to the Transition Period. These payments will be made
on the regular payroll dates established by Citi during this period. Your Notice
Period will be non-working.





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 2 of 14




Your employment with Citi will end at the close of business on the last day of
the Notice Period (“Termination Date”).
(c)
If you sign this Agreement and Exhibit A and you do not revoke the Agreement
during the applicable Revocation Period (as defined in Paragraph 17 below),
subject to the terms and conditions of this Agreement, you will receive a
discretionary incentive and retention award (“DIRA”) for performance year 2019
with a pre-tax nominal value of $11,850,000.  Assuming satisfaction of the
preceding sentence, 40% of the DIRA ($4,740,000) will be paid in the form of a
cash bonus (the “Initial Payment”), and the remaining 60% of the DIRA
($7,110,000) will be awarded in the form of a deferred cash award pursuant to
Citi’s Deferred Cash Award Plan (“DCAP”) (the award, your “DCAP Award”). The
DCAP Award will vest in four equal installments of $1,777,500 on each of January
20 of 2021, 2022, 2023, and 2024, plus notional interest, as set forth in and
subject to the DCAP Award agreement. The grant of your DCAP Award is subject to
your execution of the applicable award agreement, which is Exhibit A to this
Agreement. Further, the DIRA will be delivered in accordance with Paragraph
14(a) below.

(d)
You will receive payment (less applicable taxes, withholdings, and deductions)
for any unused planned time off that you earned through your Termination Date
pursuant to applicable policy. This payment will be made as soon as
administratively practical following your Termination Date. For the avoidance of
doubt, you will not be entitled to any benefit under the Citi Separation Pay
Plan or any other separation pay.

(e)
Any outstanding award made to you pursuant to a discretionary incentive and
retention plan or program, including Performance Share Units (“PSUs”), a stock
award made to you pursuant to Citi’s Capital Accumulation Plan (“CAP”) (your
outstanding PSUs and CAP awards, together, your “Equity Awards”) or a deferred
cash award made to you pursuant to DCAP, and, if applicable, your participation
interest in any limited partnership or other employee investment plan, shall be
treated in accordance with the terms and conditions of the applicable program or
plan and the applicable award or other documentation relating thereto, subject
to the performance-based vesting conditions, clawback provisions, and other
terms and conditions of the underlying award. Please consult the relevant
prospectus, prospectus supplement, brochure, or other plan or award documents
for the controlling terms.

Your outstanding PSUs and CAP awards that continue to vest following your
Termination Date may become subject to income or payroll taxes in one or more
jurisdictions after your Termination Date. You acknowledge that you are solely
responsible for paying any tax amounts due as a condition to receiving
distributions or payments of your outstanding awards. If any payroll taxes
become due prior to the distribution or payment of any portion of your
outstanding awards, you will receive an invoice from Citi for the amount of the
taxes you owe in respect of such




--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 3 of 14




awards. If this amount is not paid in full by the due date specified in the
invoice, all or a portion of your outstanding awards may be canceled.
(f)
If you are currently enrolled in the Citigroup Health Benefit Plan, the
Citigroup Dental Benefit Plan, and/or the Citigroup Vision Benefit Plan, you may
elect, under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), to temporarily continue your benefits beginning the day after
your Termination Date. You will receive notification from Citi’s COBRA
Administrator further advising you of the continuation of benefits available and
the rates and premium payment procedure. If eligible, you may elect to enroll in
retiree medical and dental coverage (“Retiree Insurance”) under the Citigroup
Medical and Dental Plans. Your eligibility, the date on which you must first
commence Retiree Insurance, your cost and the other terms and conditions of
Retiree Insurance will be determined in accordance with the plan document and
applicable policies as administered and interpreted by the Retiree Insurance
administrators.

(g)
Through your Termination Date, you must continue to comply with all stock
ownership commitments and all personal trading policies that applied to you
during your employment. You furthermore agree to comply with the applicable
senior executive post-employment Stock Ownership Commitment through October 24,
2020. The personal trading restrictions imposed by these policies apply to all
personal trading accounts (“Personal Accounts”) held by you as well as the
personal accounts of immediate family members if they are subject to those
polices (“Related Accounts”). Failure to abide by the applicable trading
restrictions for both Personal Accounts and Related Accounts may result in trade
cancellation with all associated costs being borne by the account holders in
addition to any other applicable penalties.

(h)
You are reminded that you are a Covered Employee under Citi’s Employment
Termination Notice and Nonsolicitation Policy. Therefore, except as otherwise
provided by law or as may be agreed to in writing by you and a duly authorized
representative of Citi, you may not commence employment with a new employer
during the Transition Period and Notice Period and are subject to
nonsolicitation obligations as set forth below. Further, during the Transition
Period and Notice Period, you must not conduct yourself in a manner that
intentionally and materially damages Citi’s existing and ongoing relationships
with any of its clients, suppliers, and employees, or Citi’s other business
interests.

(i)
As a former Citi Expatriate, you continue to be eligible for and subject to the
requirements, applicable to Citi and you, of the Citi Expatriate Program
Handbook provided to you for the periods of time following the end of your
expatriate assignment set forth in the Handbook, even after your Termination
Date. Citi may withhold amounts you owe to Citi under the Citi Expatriate
Program from amounts awarded to you as deferred incentive compensation under the
PSU program, CAP or DCAP.

2.
Eligibility and Sufficiency.





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 4 of 14




(a)
Subject to the terms and conditions of this Agreement: (i) you must comply with
all applicable policies in order to be eligible for the payments and benefits
set forth in Paragraph 1 above; and (ii) you agree that if Citi discovers that
you have engaged in any conduct Citi deems to be willful misconduct or in
another material violation of its policies, Citi may immediately terminate your
employment (a “Termination Date”), cease any and all payments and benefits
provided for in this Agreement, and seek other available remedies, whether at
law or in equity. Prior to making any such determination, Citi shall identify in
writing the actions it deems willful misconduct or in material violation of its
policies and provide you an opportunity, if curable in Citi’s reasonable and
good faith discretion, to cure same.

(b)
You acknowledge and agree that the total payments and benefits set forth in this
Agreement (i) exceed the payments and benefits you would otherwise be entitled
to receive under the terms of any contract or your offer letter and (ii)
constitute valuable consideration for your obligations under this Agreement.

3.
Release of Claims.

(a)
In exchange for the payments and benefits set forth above, you, on behalf of
yourself, your agents, representatives, assignees, attorneys, heirs, executors,
and administrators (collectively referred to as “Releasors”), release Citibank,
N.A., its predecessors, successors and assigns, and its and their current and
former direct and indirect parents, affiliates, subsidiaries, divisions, related
business entities, and any and all plan administrators, plan administration
committees and plan representatives of all employee benefit plans (individually
and collectively, “Citi”), its and their current and former officers, directors,
shareholders, employees, agents, and representatives (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, allowances, bonus, stock, stock options, costs,
expenses, attorneys’ fees, and remedies of any type (“Claims”) which may be
waived under applicable law that Releasors may have against Releasees by reason
of any matter, cause, act, or omission, including, without limitation, those
arising out of or in connection with your employment with and separation from
Citi, up to the date you sign this Agreement (individually and collectively,
“Released Claims”). This release applies to Claims that Releasors know about and
those Releasors may not know about arising at any time up to the date you sign
this Agreement.

(b)
Released Claims include, but are not limited to, all Claims against the
Releasees under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Civil Rights Acts of 1866 and 1991, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963,
the Family and Medical Leave Act of 1993, the Older Workers Benefit Protection
Act of 1990, the Occupational Safety and Health Act of 1970, WARN, and New York
State fair





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 5 of 14




employment laws, as well as any other foreign, federal, state, or local statute,
regulation, or common law regarding employment, employment discrimination,
termination of employment, retaliation, equal opportunity or wage and hour. You
specifically understand that you are releasing Claims based on age, race, color,
sex, sexual orientation, gender identity or expression, marital status,
religion, national origin, citizenship, military or veteran’s status,
disability, genetic characteristic, and all other legally protected categories.
(c)
Released Claims also include all Claims against the Releasees for breach of
contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefit Claims including, without limitation, Claims concerning
salary, bonus, and any awards, grants, or purchases under any discretionary
incentive and retention compensation plan or program, including without
limitation PSUs, CAP or DCAP, and separation pay under the Citi Separation Pay
Plan and any other separation pay plan maintained by Citi.

(d)
Except as provided in Paragraph 11 herein, you hereby waive and release your
right to, and agree not to accept, any monetary or other personal recovery from
Citi or any of the Releasees on account of or as a remedy for your actual or
alleged injury or damages, as a result of or in connection with any Released
Claim in any forum, including federal, state, or local court or in arbitration,
any administrative proceeding with any federal, state, or local administrative
agency, or Citi’s dispute resolution procedure.

(e)
In addition, and for the avoidance of doubt, Released Claims include Claims
arising at any time up to the date you sign this Agreement that have or could
have been filed against Citi or the Releasees under any applicable dispute
resolution procedure including any arbitration policy.

(f)
Notwithstanding anything herein, you expressly reserve and do not waive or
release (i) your rights under this Agreement, Exhibit A, and your outstanding
PSU and CAP award agreements, (ii) your rights to or in any individual
account(s) in which you have personally invested funds or, if applicable, under
the provisions of the Citigroup Capital Partners II, L.P. and/or the Citigroup
Venture Capital International Growth Fund II, L.P., (iii) your vested rights
under any applicable broad-based defined benefit or defined contribution
retirement plan, including, without limitation, any pension, whether in the
United States or abroad, (iv) Claims arising after the date you sign this
Agreement, (v) your rights to indemnification under the applicable by-laws (and
any amendments thereto) or applicable law, or any rights to coverage advancement
of expenses, and/or legal fees to the extent provided by any governing D&O
insurance policy maintained by Citi, and (vi) any Claims that by law may not be
waived or released.

(g)
Further, this Agreement does not limit or exclude the jurisdiction of any
federal, state or local agency or self-regulatory organization. Accordingly,
notwithstanding anything herein, this Agreement is not intended to, and shall
not be construed to,





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 6 of 14




prevent you from filing a charge or other proceeding with, or participating in
an investigation or other proceeding conducted by, any governmental agency,
including without limitation the U.S. Equal Employment Opportunity Commission
(the “EEOC”) or applicable state or local fair employment practices (“FEP”)
agency. However, as stated in Paragraph 3(d) above, and except as provided in
Paragraph 11 below, you understand and agree that you shall not be entitled to
receive any monetary compensation from Citi or Releasees in such proceeding.
4.
No Admission.

You are entering into this Agreement as a compromise and in full and final
settlement of all disputed Claims, if any, you have or may have against Citi and
the Releasees as of the date you sign this Agreement. This Agreement does not
constitute an admission of any liability or wrongdoing by Citi or the Releasees,
and Citi denies that it is responsible or legally obligated to you for any such
Claims, or that it has engaged in any wrongdoing.
5.
Representations.

As of the date you sign this Agreement:
(a)
Subject to Paragraphs 3(g) and 11 of this Agreement, you represent and warrant
that you have not filed, directly or indirectly, nor caused to be filed, any
legal proceeding against Citi or the Releasees in any state or federal court or
in arbitration, or any administrative proceeding with any federal, local or
state agency having jurisdiction over claims of employment discrimination,
claims for past or future wages, salary, bonuses, stock, stock options or other
forms of compensation or benefits, including but not limited to claims arising
under the PSU program, CAP or DCAP or any other issues concerning your
employment, the terms and conditions of your employment, and/or the separation
of your employment from Citi.

(b)
You represent and warrant that you have submitted, or by the end of the
Transition Period shall submit, all business-related expenses for reimbursement
pursuant to the applicable Citi Expense Management Policy and that you have no
unpaid, outstanding debts due to Citi on your business credit card. You will be
reimbursed for any outstanding expenses as of the Termination Date in accordance
with Citi policies and procedures. If there is an outstanding debt due to Citi
or you are required to reimburse Citi for certain expenses under Citi policies,
you agree to pay such debt or make such reimbursement as soon as practicable
following notice of such debt or reimbursement amount in accordance with
Paragraph 18 and, in the event you do not pay such debt or make such
reimbursement prior to your Termination Date, you authorize Citi to deduct any
amounts owed as a debt or reimbursement amount from the Initial Payment.

6.
Confidential Information and Return of Citi Property.





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 7 of 14




(a)
You acknowledge and agree that any confidential, secret and/or proprietary
information regarding Citi, including any nonpublic information regarding Citi’s
business, products and services, methods, systems, and business plans, and
information regarding Citi’s current, former and prospective employees, clients
and vendors (“Confidential Information”), is the exclusive property of Citi. You
further acknowledge and agree that you have an ongoing obligation not to
disclose or use, either directly or indirectly, any Confidential Information for
any reason except as otherwise provided in Paragraphs 3(g) and/or 11 of this
Agreement or as required by a statute, by a court of law, or by any government,
regulatory, or self-regulatory agency having supervisory authority over the
business of Citi with jurisdiction to order you to divulge, disclose or make
accessible such information. Except as to an inquiry by any government,
regulatory, or self-regulatory agency or as otherwise provided in Paragraphs
3(g) and/or 11 of this Agreement, prior to disclosure, you shall give notice to
the Global Employment Law Group, Citigroup Inc., 388 Greenwich Street, 17th
Floor, New York, NY 10013, of any such request or demand for Confidential
Information immediately upon your receipt of same, and shall reasonably
cooperate with Citi in any application Citi may make seeking a protective order
or barring disclosure of such Confidential Information.

(b)
Except as otherwise provided by law or in Paragraphs 3(g) and/or 11 of this
Agreement, you agree to return on or before your last day of work all
Confidential Information in your possession, custody or control, including all
customer and client lists, all books, records, documents and any other
information in your possession which relate to Citi’s customers or business. In
addition, you agree to return on or before your last day of work all other Citi
property in your possession, custody or control, including all equipment
(including laptops and computers with applicable passwords), and any keys,
access cards, and corporate credit and calling cards. Further, you will change
your voicemail message upon request. For the sake of clarity you may retain
documents evidencing the Equity Awards; any documents concerning personal
investments; personal effects and files; and documents concerning your terms of
employment and/or termination thereof, without violation of this Agreement.

7.
Confidentiality.

(a)
Except as otherwise provided by law or in Paragraphs 3(g) and/or 11 of this
Agreement, you hereby: (i) agree to keep the existence, terms, and negotiations
leading to this Agreement that have not otherwise been publicly disclosed by
Citi strictly confidential and not to disclose them in any manner whatsoever,
whether orally or in writing, whether directly or indirectly, to any person or
entity other than your attorney, accountant, financial advisor, and
spouse/domestic partner/partner by civil union (individually and collectively,
“Covered Person”); and (ii) represent that neither you nor anyone acting on your
behalf has previously made any such disclosure. In the event that a Covered
Person engages in conduct that would breach





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 8 of 14




this Paragraph, such conduct shall constitute a breach of this Paragraph just as
if you had engaged in such conduct.  
(b)
Notwithstanding anything to the contrary in this Agreement, your obligation to
maintain the confidentiality of this Agreement does not apply to the tax
structure or tax treatment of the transactions described in this Agreement, and
you (or a Covered Person) may disclose, within the limitations of any law, the
tax structure and tax treatment of these transactions and documents related to
them (including opinions or other tax analysis). Nor does Section 7 prohibit you
from disclosing your post-employment restrictions to any potential future
employer or business partner.

8.
Non-Disparagement.

Except as otherwise provided by law or in Paragraphs 3(g) and/or 11 of this
Agreement, you agree: (a) not to disparage or denigrate Citi or the Releasees
orally or in writing; and (b) that neither you nor anyone acting on your behalf
will publish, post, or otherwise release any material in written or electronic
format, make speeches, give interviews, or make public appearances that mention
Citi, its operations, clients, employees, products, or services without the
prior written consent of the General Counsel of Citigroup Inc. For the sole
purpose of your job duties in any future employment that requires you to comment
publicly on Citi, the non-disparagement obligations set forth in this Paragraph
8 are limited to your use of any information that you learned during or as a
result of your employment with Citi. Citi agrees to instruct each person who is
a member of the Executive Management Team as of the date hereof that, for so
long as he or she is a Citi employee, he or she must not defame or disparage you
in any medium to any person or entity.
9.
Non-Solicitation.

During your Transition Period and Notice Period and for the one-year period
following your Termination Date, to the extent permitted by law, you agree that
you will not (a) engage in any conduct, either individually or in concert with a
third party, which, directly or indirectly, causes or attempts to cause any Citi
employee to leave the employment of Citi for the purposes of employment outside
of Citi regardless of whether the solicitation for employment originates from
the Citi employee, or (b) directly or indirectly, induce or otherwise counsel,
advise, encourage or solicit, including through the use of social media, any
client of Citi whom you serviced or with whom you had substantial contact during
your employment to terminate its relationship with Citi or to transfer assets
away from or otherwise reduce its business with Citi. For the sake of clarity,
the response by employees to a solicitation of general applicability shall not
constitute a violation of this Agreement or of any other agreement. A future
employer’s hiring of a Citi employee whom you did not improperly solicit is not
a violation of this Agreement or of any other agreement. You may solicit any
personal assistant of yours and that shall not be considered a violation of this
or any other agreement.
10.
Duty to Provide Information.





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 9 of 14




(a)
Except as otherwise provided by law or in Paragraph 3(g), this Paragraph 10,
and/or Paragraph 11 of this Agreement, you agree, at Citi’s reasonable request,
to provide information to Citi and its attorneys as may be reasonably required,
in connection with the defense, investigation or prosecution of any claim that
has been, or in the future may be, made against Citi or in connection with any
ongoing or future investigation or claim of any kind involving Citi, including
any formal or informal proceeding before any Relevant Authority (including
responding to any formal or informal requests for documents or testimony), with
the understanding that any meetings you are requested to attend are scheduled
during normal business hours at mutually agreeable times.

For purposes of this Agreement, a “Relevant Authority” is any domestic or
international court of law, governmental or regulatory agency or self-regulatory
organization having supervisory authority over the business of Citi or any
domestic or international arbitral, administrative, judicial or legislative body
(including a committee thereof), including the U.S. Securities and Exchange
Commission (“SEC”), the Financial Industry Regulatory Authority (“FINRA”) or the
Office of the Comptroller of the Currency (“OCC”).
(b)
You further agree, unless otherwise provided by law or in this Paragraph 10, to
execute and deliver any documents that may reasonably be necessary for, and
customarily associated with, carrying out the provisions of this Paragraph 10.
Further, you agree that you will advise Citi of any contact made by attorneys or
other agents on behalf of, or with respect to, private parties (other than Citi)
with legal claims involving Citi. Should you agree to speak with such private
party (or any representative thereof) regarding information you learned through
and during your employment with Citi, you will permit a Citi representative to
attend such meeting, where permitted by law, to prevent disclosure of privileged
or confidential information.

(c)
Nothing in this Paragraph 10 shall require you to take any action prejudicial to
your legal interests or be construed to limit in any way the provisions of
Paragraph 11 of this Agreement, and the requirements of this Paragraph 10 shall
not apply in any circumstances in which such requirements would have the effect
of prohibiting or restricting you from providing evidence or other information
to any government, regulatory, or self-regulatory agency.

(d)
Citi shall reimburse you for any reasonable costs and expenses incurred by you
in connection with your cooperation hereunder (including, but not limited to,
travel and accommodations). Citi may also reimburse you for reasonable
attorney’s fees in the event you and Citi reasonably agree it is necessary for
you to retain separate counsel in connection with your cooperation under this
Paragraph 10, subject to applicable indemnification provisions (including,
without limitation, those regarding recoupment if you do not meet the relevant
standard of conduct).





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 10 of 14




11.
Disclosure of Information to Government, Regulatory or Self-Regulatory Agency
and Other Permitted Disclosures.

(a)
Nothing contained in this Agreement is intended to prohibit or restrict you or
Citi from providing evidence or other information to any government, regulatory,
or self-regulatory agency such as (without limitation) the Securities and
Exchange Commission (“SEC”), the Commodity Futures Trading Commission (“CFTC”),
the Department of Justice (“DOJ”), the Financial Industry Regulatory Authority,
Inc. (“FINRA”), the National Labor Relations Board (“NLRB”), the New York Stock
Exchange, Inc. (“NYSE”), or the EEOC, or from responding to any court order or
subpoena, or from participating in any reward program offered by any government,
regulatory, or self-regulatory agency. You may also disclose confidential
information, including trade secrets, to (i) any government, regulatory, or
self-regulatory agency, including under Section 21F of the Securities and
Exchange Act of 1934, Section 23 of the Commodity Exchange Act of 1936, or
Section 7 of the Defend Trade Secrets Act of 2016 (“Defend Trade Secrets Act”),
and the rules thereunder, or (ii) an attorney in connection with the reporting
or investigation of a suspected violation of law or to an attorney or in a court
filing under seal in connection with a retaliation or other lawsuit or
proceeding, as permitted under the Defend Trade Secrets Act.

You do not need the prior authorization of Citi to make these disclosures or
provide evidence or other information to any government, regulatory, or
self-regulatory agency, and you are not required to notify Citi that you have
done so.
The disclosures permitted under this Paragraph 11(a) are intended for regulatory
and/or law enforcement purposes. It does not permit disclosure for commercial or
competitive purposes of any confidential information, including trade secrets,
to government owned, related or sponsored agencies, entities or enterprises that
compete directly or indirectly with Citi and its businesses.
(b)
Further, you may disclose the terms of this Agreement if necessary in any action
to enforce this Agreement. Except with regard to an inquiry by or other
disclosure to any government, regulatory, or self-regulatory agency as provided
in Paragraph 11(a) above, you will promptly give notice of any attempt to compel
disclosure of the terms of this Agreement to the Global Employment Law Group,
Citigroup Inc., at the address specified above, as soon as possible and at least
five days before compliance is required.

(c)
For the avoidance of doubt, nothing in this Agreement is intended to prohibit,
prevent, or otherwise restrict you from testifying in an administrative,
legislative, or judicial proceeding (including those concerning alleged criminal
conduct or alleged sexual harassment) when you have been required or requested
to attend such proceeding pursuant to a court order, subpoena, or written
request from an administrative agency or the legislature.





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 11 of 14




(d)
Further, nothing in this Agreement (including but not limited to the provisions
set forth in Paragraphs 7 and 8 above) shall prohibit, or be construed to
prohibit, you from making any disclosures which are otherwise permitted by
applicable federal, state or local law.

12.
Enforceability.

(a)
This Agreement shall be governed by the laws of the State of New York
(regardless of conflict of laws principles) as to all matters including, without
limitation, validity, construction, effect, performance, and remedies except
where otherwise provided by law, in which case, it shall be governed by the laws
of the state in which you currently work.

(b)
The invalidity or unenforceability of any provision of this Agreement shall have
no effect upon, and shall not impair the validity or enforceability of any other
provision of this Agreement, or of this Agreement in its entirety in any other
jurisdiction. You and Citi agree that if any provision herein is found to be
invalid or unenforceable by a court of competent jurisdiction, you and Citi will
request that the court revise the provision to come closest to the meaning
intended and the provision will be enforced as rewritten without affecting any
other provision of this Agreement. To the extent it may be necessary, you agree
to cooperate with Citi and its attorneys in seeking any regulatory, governmental
or court approval of the terms of this Agreement in order to ensure that it is
fully enforceable as written.

13.
Arbitration.

You and Citi agree that any and all disputes arising out of or relating in any
way to the validity, interpretation, or enforcement of this Agreement, other
than injunctive relief and disputes which by statute are not arbitrable, shall
be resolved through binding arbitration pursuant to the applicable arbitration
policy/agreement in effect as of your Termination Date. The decision of the
arbitrator(s) will be final and binding. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Each
party will bear its own attorneys’ fees and expenses in arbitration except, and
only to the extent required by applicable statute, as may be awarded in
arbitration. Nothing contained herein shall limit your or Citi’s right to obtain
injunctive relief in a court of law in aid of arbitration.
14.
Payment/Modification by Citi.

(a)
You acknowledge and agree that you and Citi intend for this Agreement to be
administered in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury pronouncements relating thereto.
You further agree that this Agreement may be amended by Citi to the extent
necessary in Citi’s judgment to comply with the Code, and any rules, regulations
and Treasury pronouncements relating thereto in order to preserve the payments
and benefits provided herein without additional cost to Citi. In no event shall
Citi be liable for





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 12 of 14




any Section 409A additional tax, penalties or interest, or for any damages, as a
result of any amendment of or failure to amend this Agreement.
(b)
The Initial Payment to be paid to you pursuant to Paragraph 1(c) above will be
paid as soon as practical following the Effective Date of this Agreement but in
no event later than March 15, 2020, provided that Exhibit A has also been
executed and returned to Citi.

15.
Breach of this Agreement.

(a)
You agree that in the event of any material misrepresentation or material breach
by you of any part of this Agreement, Citi may recover any amounts paid to you
herein, cancel any unpaid Initial Payment and/or DCAP Award, and seek any other
remedies available to it.

(b)
You further acknowledge and agree that Citi’s remedies at law for a breach or
threatened breach of any of the provisions of the above Paragraphs 1(h), 3,
5(a), 6, 7, 8, 9, or 10 or Exhibit A would be inadequate and, therefore, in
addition to any remedies at law or under the terms of the applicable benefit or
equity plans, Citi, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy which
may then be available.

16.
Knowing and Voluntary Agreement.

You acknowledge that (a) you have read and understand each of the provisions of
this Agreement; (b) you are hereby advised to consult with an attorney prior to
signing this Agreement; (c) you have 21 days from your receipt of this Agreement
to review it and to consider your decision to sign it (the “Review Period”),
although you may return it to the undersigned prior to that time if you desire,
provided you have ceased performing your current job duties; (d) you are
entering into this Agreement of your own free will; and (e) this Agreement is
not intended to be a waiver of Claims arising after the date you sign this
Agreement.
17.
Revocation and Expiration of this Agreement.

Once you sign this Agreement, you have 7 days to revoke it (“Revocation
Period”). You may do so by delivering written notice of your revocation in
accordance with Paragraph 18 within the Revocation Period. Your signed Agreement
will become effective as of the date that you sign and return it, provided that
(a) you have signed and returned it within the Review Period, (b) you have not
revoked it during the Revocation Period, and (c) this Agreement is signed on
behalf of Citi (“Effective Date”).




--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 13 of 14




18.
Notices.

All notices, requests and other communications under this Agreement will be in
writing (including electronic writings) to the applicable address (or to such
other address as to which notice is given in accordance with this Paragraph 18).


If to you:    At your most recent home address in Citi’s records with a copy
(which shall not constitute service) to:         


Steven G. Eckhaus, Esq.
McDermott Will & Emery LLP
340 Madison Avenue
New York, New York, 10173
        seckhaus@mwe.com


If to Citi:    Ms. Sara Wechter
Head, Human Resources
Citi
388 Greenwich Street
New York, New York 10013


Copy to:    Rohan Weerasinghe, Esq.
General Counsel
Citi
388 Greenwich Street
New York, New York 10013


Each such notice, request, or other communication will be effective only when
received by the receiving party.


19.
Other Terms and Conditions.

(a)
You shall be under no obligation to seek other employment and you shall not
otherwise be required to mitigate, and there shall be no offset against amounts
due to you under this Agreement on account of any compensation or benefits you
may earn after the Termination Date.

(b)
This Agreement sets forth the entire agreement and understanding relating to
your employment with and separation from Citi, and supersedes all prior
discussions, negotiations, and agreements with respect to the subjects contained
herein, except for any applicable benefit plans, discretionary incentive and
retention compensation plans or programs and limited partnerships or other
employee investment plans. In entering into this Agreement, you acknowledge and
agree that you are not relying





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 14 of 14




on any representations by Citi or any other Releasees other than those expressly
contained in this Agreement.
(c)
Except as provided in Paragraph 14 above, no amendment or modification to this
Agreement shall be valid unless made in a separate writing and signed by you and
a duly authorized representative of Citi. Any handwritten comments, inserts or
interlineations of this Agreement will not be accepted under any circumstances
and shall render this Agreement null and void.





--------------------------------------------------------------------------------

Stephen Bird    
November 8, 2019
Page 15 of 14






(d)
The section headings appearing in this Agreement are used for convenience of
reference only and shall not be considered a part of this Agreement nor be
construed in any way to modify, amend or affect the meaning of any of its
provisions.



Citibank, N.A.




            
Sara Wechter        Date
Head of Human Resources




Attachment:    Exhibit A – Form of Award Agreement
    




BY SIGNING THIS AGREEMENT YOU GIVE UP AND WAIVE LEGAL RIGHTS.


YOU ARE HEREBY ADVISED BY CITI TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.


BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT AND
UNDERSTAND ALL OF ITS TERMS. YOU SIGN AND ENTER THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY WITH FULL KNOWLEDGE OF WHAT IT MEANS.






            
Stephen Bird        Date

































EXHIBIT A




FORM OF 2019 INCENTIVE AWARD AGREEMENT




Citigroup Inc.
Deferred Cash Award Plan
Award Agreement Summary


Citigroup Inc. (“Citigroup”) hereby grants to Stephen Bird (the “Participant”)
the award summarized below pursuant to the terms of the agreement between
Citibank, N.A. and Participant dated November 8, 2019 (the “Letter Agreement”)
and the Discretionary Incentive and Retention Award Plan, as amended and
restated effective as of January 1, 2015 (“DIRAP”). The terms, conditions and
restrictions of your award are contained in this Award Agreement, including the
attached Terms and Conditions (together, the “Agreement”) and the Deferred Cash
Award Plan, as amended and restated effective as of January 1, 2015 (“DCAP”).


For the award to be effective, you must accept below acknowledging that you have
received and read this Agreement, including the Data Protection Statement.




Summary of Participant’s Deferred Cash Award (the “Deferred Cash Award”)


Award Date
November 8, 2019
Principal amount
$7,110,000
Notional interest rate (compounded annually)
2.23%
Vesting dates (and percentage vesting)
January 20, 2021 (25%)
January 20, 2022 (25%)
January 20, 2023 (25%)
January 20, 2024 (25%)





Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions, and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions) (acknowledging hereby that I have read and that I understand such
document, which includes the Data Protection Statement), and Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs.




CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:






By: ________________________    __________________________
Sara Wechter    Name: Stephen Bird
Head of Human Resources    



CITIGROUP INC.
DEFERRED CASH AWARD PLAN
AWARD AGREEMENT
TERMS AND CONDITIONS
    
The Terms and Conditions below constitute part of this Agreement and relate to
the Deferred Cash Award described on the preceding Summary page. All references
to the Deferred Cash Award in this Agreement will include any notional interest
accrued thereon. Except as otherwise provided herein, the “Company” means
Citigroup and its consolidated subsidiaries. The “Committee” means the Personnel
and Compensation Committee of the Citigroup Board of Directors and any person
with authority directly or indirectly delegated from the Committee.


1. Participant Acknowledgements. By accepting the Deferred Cash Award,
Participant acknowledges that:


(a)He has read and understands these Terms and Conditions.


(b)The Deferred Cash Award will be canceled or reduced if a clawback provision
is applied.


(c)The Deferred Cash Award is in satisfaction of the obligation to pay the
deferred cash award described in paragraph 1(c) of the Letter Agreement.


(d)A Deferred Cash Award is an unsecured general obligation of any employer that
employed Participant during the deferral period applicable to the Deferred Cash
Award and, until paid in accordance with its terms, is subject to the claims of
such employer’s creditors. The currency in which Participant’s Deferred Cash
Award is denominated and/or paid and any required tax withholding and reporting
will be in accordance with Citigroup’s policies, as in effect from time to time,
relating to the administration of Citigroup’s incentive compensation programs.


2. Vesting Conditions. Your Deferred Cash Award shall vest on the scheduled
vesting dates in accordance with the terms of this Agreement notwithstanding
your status as a former employee. If the conditions to vesting are not satisfied
as of the applicable vesting date(s), the unvested portion of the Deferred Cash
Award will be subject to cancelation as set forth in this Agreement.


(a)     Performance-Based Vesting Condition and General Clawback.


(i)    Participant’s Deferred Cash Award is subject to the following condition
(a “Performance Vesting Condition”). The Committee may cancel all or a portion
of an unvested Deferred Cash Award if it determines, in its sole discretion,
that Participant has had significant responsibility for a material adverse
outcome for Citigroup or any of its businesses or functions. The Committee has
the exclusive discretionary authority to determine and define “significant
responsibility” and “material adverse outcome” and all other undefined terms in
this Agreement. As of the date hereof, Citi is not aware of any determination
that you have “significant responsibility” for a “material adverse outcome for
Citigroup or any of its businesses or functions” as defined in this paragraph.


(ii)    Participant’s Deferred Cash Award is subject to the following clawback
condition (the “General Clawback”). The Committee may cancel all or a portion of
an unvested Deferred Cash Award if it determines, in its judgment, that (1)
Participant engaged in behavior (I) constituting misconduct; (II) constituting
the exercise of materially imprudent judgment that caused harm to any of the
Company’s business operations; or (III) that resulted or could result in
regulatory sanctions (whether or not formalized) to the Company and/or the
Participant; or (2) Participant failed to supervise or monitor individuals
engaging in, or Participant failed to properly escalate, in accordance with the
Company’s policies, behavior (I) constituting misconduct; (II) constituting the
exercise of materially imprudent judgment that caused harm to any of the
Company’s business operations; or (III) that resulted or could result in
regulatory sanctions (whether or not formalized) to the Company and/or the
Participant.


(iii)    The Performance Vesting Condition and General Clawback described in
this Section 2(a) and other terms of the Award do not change during the deferral
period of the Award. The Performance Vesting Condition and General Clawback are
not modified solely because Participant terminates employment with the Company.


(b)     Citi Clawback. Any unvested portion of the Deferred Cash Award will be
canceled or forfeited if the Committee, in its judgment, determines that (i)
Participant received the Award based on materially inaccurate publicly reported
financial statements, (ii) Participant knowingly engaged in providing materially
inaccurate information relating to publicly reported financial statements, (iii)
Participant materially violated any risk limits established or revised by senior
management and/or risk management, or (iv) Participant has engaged in “gross
misconduct” (the “Citi Clawback”). For purposes of this Agreement, “gross
misconduct” means any conduct that is determined by the Committee, in its sole
discretion, (1) to be in competition during employment by the Company with the
Company’s business operations, (2) to be in breach of any obligation that
Participant owes to the Company or Participant’s duty of loyalty to the Company,
(3) to be materially injurious to the Company, or (4) to otherwise constitute
gross misconduct under the Company’s guidelines.


(c)    Letter Agreement. Any unvested portion of the Deferred Cash Award may be
canceled or forfeited if Participant has breached any covenant contained in
paragraphs 1(g), 1(h),1(i), 3, 5(a), 6, 7, 8, 9, or 10 of the Letter Agreement.


(d)    Notional Interest. Participant acknowledges that the Deferred Cash Award
does not provide for actual interest payments but, if and when paid, includes an
additional amount calculated with reference to an interest rate. This notional
interest on the Deferred Cash Award will be calculated at the rate indicated in
the Deferred Cash Award Summary on page 1 of this Agreement. The payment of a
vested installment of the Deferred Cash Award will include the accrued notional
interest on the value of the installment that vests after the Performance
Vesting Condition described in Section 2(a) is applied and all other conditions
to vesting are satisfied.


(e)    Additional Conditions.


(i)    Once all applicable conditions to vesting have been satisfied,
Participant’s vested Deferred Cash Award will be distributed as soon as
administratively practicable, except as may be provided elsewhere in this
Agreement. Vesting and payment in each case are subject to receipt of the
information necessary to make required tax payments and confirmation by
Citigroup that all applicable conditions to vesting and distribution or payment
have been satisfied. All payments pursuant to the Deferred Cash Award are net of
any amounts withheld for taxes.


(ii)    Notwithstanding anything in this Agreement to the contrary, the
Committee may suspend the vesting and payment of Participant’s Deferred Cash
Award pending an investigation into whether there are circumstances that would
prevent Participant’s Deferred Cash Award from vesting under the general vesting
conditions or Performance Vesting Condition, or subject the Deferred Cash Award
to forfeiture pursuant to a clawback provision that is applicable to
Participant’s Deferred Cash Award.


(iii)    If it is subsequently determined (whether following an investigation or
otherwise) that vesting conditions are, in fact, not satisfied with respect to
the Deferred Cash Award, such Deferred Cash Award may be reduced or canceled. If
it is subsequently determined (whether following an investigation or otherwise)
that vesting conditions were, in fact, not satisfied with respect to the
Deferred Cash Award that should not have been paid or vested, Participant will
be obligated, pursuant to Section 4 of this Agreement, to return or repay to the
Company any improperly vested amounts.


3. Transferability. The unvested portion of the Deferred Cash Award may not be
sold, pledged, hypothecated, assigned, margined or otherwise transferred, other
than by will or the laws of descent and distribution, and no Deferred Cash Award
or interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his successors in interest or will be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof will be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer will be null and void, and will constitute a breach of this
Agreement causing damage to the Company for which the remedy will be cancelation
of the Deferred Cash Award. During Participant’s lifetime, all rights with
respect to the Deferred Cash Award will be exercisable only by Participant, and
any and all payments in respect of the Deferred Cash Award will be to
Participant only. The Company will be under no obligation to entertain,
investigate, respect, preserve, protect or enforce any actual or purported
rights or interests asserted by any creditor of Participant or any other third
party in the Deferred Cash Award, and Participant agrees to take all reasonable
measures to protect the Company against any such claims being asserted in
respect of Participant’s Deferred Cash Award and to reimburse the Company for
any and all reasonable expenses it incurs defending against or complying with
any such third-party claims if Participant could have reasonably acted to
prevent such claims from being asserted against the Company.


4. Repayment Obligations and Right of Set-Off.


(a)     Repayment Obligations. If the Committee determines that all conditions
to vesting and payment of the Deferred Cash Award (or any portion thereof) were
not satisfied in full, the Committee will cancel such vesting and immediately
terminate Participant’s rights with respect to such Deferred Cash Award (or
improperly vested portion thereof). If any such Deferred Cash Award (or
improperly vested portion thereof) has already been paid, Participant agrees,
upon demand, to pay the Company the amount of any cash paid in settlement of the
vesting of such Deferred Cash Award (or improperly vested portion thereof),
without reduction for any amounts withheld to satisfy withholding tax or other
obligations due at the time such payment that is subsequently determined to have
been improperly made.

(b)    Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds otherwise payable to Participant
pursuant to the Deferred Cash Award or any award under any award program
administered by Citigroup to offset (i) any amounts paid by the Company to a
third party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; or (ii) any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any award
agreement, or any obligations pursuant to a tax-equalization or housing
allowance policy or other expatriate benefit) that Participant owes the Company
or its affiliates. The Company may not retain such funds and set-off such
obligations or liabilities, as described above, until such time as they would
otherwise be payable to Participant in accordance with the award terms. Only
after-tax amounts will be applied to set-off Participant’s obligations and
liabilities and Participant will remain liable to pay any amounts that are not
thereby satisfied in full.


5. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Deferred Cash Award and any other prior incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a secure internet
site to which Participant has access.


6. Plan Administration. The Deferred Cash Award described in this Agreement has
been granted subject to the terms of the DCAP plan document. The Committee, and
its delegates, including the Plan Administrator (as defined in the DCAP plan
document), has the exclusive discretionary authority to make findings of fact,
conclusions, and determinations regarding the interpretation of this Agreement
or the DCAP provisions or the administration of the Deferred Cash Award, and
will have the exclusive and final authority to determine all calculations of
Deferred Cash Award amounts, including notional interest. The Committee, and its
delegates, including the Plan Administrator, has the exclusive authority to
establish administrative procedures to implement the terms of the Deferred Cash
Award. Any such procedure will be conclusive and binding on Participant. The
Committee and Plan Administrator must exercise their discretion reasonably and
in good faith.


7. Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Deferred Cash Award, Participant agrees to
pay all applicable taxes (or hypothetical tax if Participant is subject to tax
equalization or tax protection pursuant to a Citigroup Expatriate policy) and to
file all required tax returns in all jurisdictions where Participant is subject
to tax and/or an income tax filing requirement. To assist Citigroup in achieving
full compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of his
income tax residency status and the number and location of workdays outside his
country of income tax residency from the date of the Deferred Cash Award until
the vesting of the Deferred Cash Award. Participant also agrees to provide, upon
request, complete and accurate information about his tax residency status to
Citigroup during such periods, and confirmation of his status as a (i) U.S.
citizen, (ii) holder of a U.S. green card, or (iii) citizen or legal resident of
a country other than the U.S. Participant will be responsible for any tax due,
including penalties and interest, arising from any misstatement by Participant
regarding such information.


(b)    Deferred Cash Award. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of the Deferred Cash Award or at such
times as otherwise may be required in connection with the Deferred Cash Award,
the Company will withhold from the vested portion of the Award to the extent
permitted by applicable law, or withhold hypothetical tax pursuant to a
Citigroup Expatriate policy, and Participant will be paid the after-tax or
after-hypothetical tax amount. If a tax or hypothetical tax the Company is
required to withhold is due prior to vesting and withholding is prohibited by
applicable law or regulatory guidance, Participant will be required to pay the
amount of the applicable tax due to the Company. The Award will be subject to
cancelation if Participant fails to make any such required tax payment.


8. Entire Agreement. The plan and program documents, the Letter Agreement, and
this Agreement constitute the entire understanding between the Company and
Participant regarding the Deferred Cash Award and supersede all previous
written, oral, or implied understandings between the parties hereto about the
subject matter hereof, including any written or electronic agreement, election
form or other communication to, from or between Participant and the Company.


9. Adjustments to the Deferred Cash Award.


(a)    Modifications. The Committee retains the right to modify Participant’s
Deferred Cash Award if required to comply with applicable law (including
applicable tax law) without Participant’s prior consent. Citigroup will furnish
or make available to Participant a written notice of any modification, which
notice will specify the effective date of such modification. Any other adverse
modification not elsewhere described in this Agreement will not be effective
without Participant’s written consent.


(b)    Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to the Deferred Cash Award.


10. Section 409A and Section 457A Compliance. Participant understands that as a
result of Section 409A and/or Section 457A of the Code, if Participant is a U.S.
taxpayer he could be subject to adverse tax consequences if the Deferred Cash
Award or the DCAP plan document is not administered in accordance with the
requirements of Section 409A or Section 457A. Participant further understands
that if Participant is a U.S. taxpayer, and the Deferred Cash Award is
considered to be a “nonqualified deferred compensation plan” and Participant’s
employer is considered to be a “nonqualified entity” (as such terms are defined
in Section 409A and/or Section 457A of the Code), Participant could be subject
to accelerated income recognition or other adverse tax consequences with respect
to all or a portion of the Deferred Cash Award. In such circumstances, Citigroup
may, but will not be required to, modify or amend the Deferred Cash Award, as
provided by the DCAP plan document. However, Participant acknowledges that there
is no guarantee that the Deferred Cash Award, or any amendment or modification
thereto, will successfully avoid unintended tax consequences to Participant and
that the Company does not accept any liability therefor.


11. Compliance with Regulatory Requirements. The Deferred Cash Award is subject
to the applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.


12. Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Deferred Cash Award will be
resolved by arbitration in accordance with paragraph 13 of the Letter Agreement.
In the absence of an effective arbitration policy, Participant understands and
agrees that any dispute related to the Deferred Cash Award will be submitted to
arbitration in accordance with the rules of the American Arbitration
Association. To the maximum extent permitted by law, and except where expressly
prohibited by law, arbitration on an individual basis will be the exclusive
remedy for any claims that might otherwise be brought on a class, representative
or collective basis. Accordingly, Participant may not participate as a class or
collective action representative, or as a member of any class, representative or
collective action, and will not be entitled to a recovery in a class,
representative or collective action in any forum. Any disputes concerning the
validity of this class, representative or collective action waiver will be
decided by a court of competent jurisdiction, not by an arbitrator.


(b)    Conflict. In the event of a conflict between this Agreement and the
Letter Agreement, the Letter Agreement will control. In the event of a conflict
between this Agreement and the DCAP plan document, this Agreement will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the DCAP plan document as if the
illegal or invalid provision did not exist.


13. Disclosure Regarding Use of Personal Information.


(a)    Data Protection Statement and Use of “Personal Information.”


(i)    Where the General Data Protection Regulation (2016/679) (“GDPR”) applies,
please refer to the Data Protection Statement attached as Schedule 1.


(ii)    Where the GDPR does not apply, the following provisions apply:


In connection with the grant of the Deferred Cash Award, and any other award
under other incentive award programs, and the implementation and administration
of any such program, it is or may become necessary for the Company to collect,
transfer, use, and hold certain personal information regarding Participant in
and/or outside of Participant’s country of employment.


The “personal information” that the Company may collect, process, use, store and
transfer for the purposes outlined above includes Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his personal information, and may
correct or update such information, by contacting his human resources
representative or local equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, shall be for the performance of this Agreement and the Company’s
internal administration of its incentive award programs, and in connection with
tax or other governmental and regulatory compliance activities directly or
indirectly related to an incentive award program, including the prevention,
detection and prosecution of crime or other grounds of public interest. In
accordance with the Company’s personal information and data policies and
standards, personal information may be stored in, or accessed from or
transferred to countries where data privacy laws may not be as protective as
those in the country from which the personal information was provided.
Participant agrees to the processing of personal information as described herein
under confidentiality and privacy terms to the same standard set out herein. For
such purposes only, personal information may be used by third parties retained
by the Company to assist with the administration and compliance activities of
its incentive award programs, and may be transferred by the company that employs
(or any company that has employed) Participant from Participant’s country of
employment to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant’s information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
award programs, including local and regional equity award coordinators, and
global coordinators located in the United States; (ii) Participant’s U.S. broker
and equity account administrator and trade facilitator; (iii) Participant’s
U.S., regional and local employing entity and business unit management,
including Participant’s supervisor and his superiors; (iv) the Committee or its
designee, which is responsible for administering the DCAP; (v) Citigroup’s
technology systems support team (but only to the extent necessary to maintain
the proper operation of electronic information systems that support the
incentive award programs); and (vi) internal and external legal, tax and
accounting advisors (but only to the extent necessary for them to advise the
Company on compliance and other issues affecting the incentive award programs in
their respective fields of expertise). At all times, Company personnel and third
parties will be obligated to maintain the confidentiality of Participant’s
personal information except to the extent the Company is required to provide
such information to governmental agencies or other parties. Such action will
always be undertaken only in accordance with applicable law.


(b)    Participant’s Consent (not applicable where the GDPR applies). BY
ACCEPTING THE DEFERRED CASH AWARD, PARTICIPANT EXPLICITLY CONSENTS TO THE USE,
TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS PERSONAL
INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE
FUTURE, IN CONNECTION WITH THIS OR ANY OTHER DEFERRED CASH OR OTHER AWARD, AS
DESCRIBED ABOVE.


***





SCHEDULE 1- DATA PROTECTION STATEMENT (APPLICABLE WHERE THE GDPR APPLIES)


Data Controller
Citigroup Inc.
Data Protection Officer
EMEA Chief Privacy Officer 
[Contact Information Intentionally Omitted]
Purpose and grounds for data processing
Implementation and administration of DIRAP and DCAP, including a participant’s
actual participation in any similar or equivalent award plan or program.
Data processing is necessary for the performance of this Agreement to which you,
the data subject, are party.
Retention period
The Company will hold your personal information on its systems for the longest
of the following periods: (i) as long as is necessary during your participation
in DIRAP or DCAP; (ii) any retention period that is mandated by law; (iii) the
Compensation Planning retention periods set out in the Company’s Retention
Management Policy which are measured from maturity or from DIRAP or DCAP being
superseded as follows:
Lithuania staff: 6 years
Malta and Romania staff: 10 Years
All other 25 EU countries: 7 Years
US Persons: 6 Years
Categories of Personal Information
Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business unit,
employing entity, and Participant’s beneficiaries and contact information.
Recipients of Personal Information
(i) Human resources personnel responsible for administering the award programs,
including local and regional equity award coordinators, and global coordinators
located in the United States;
(ii) Participant’s U.S. broker and equity account administrator and trade
facilitator;
(iii) Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his/her superiors;
(iv) The Committee or its designee, which is responsible for administering the
DIRAP and DCAP;
(v) The Company’s technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the incentive award programs); and
(vi) Internal and external legal, tax and accounting advisors (but only to the
extent necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
Details of transfers outside the EU
Participant’s personal data may be transferred to the United States or another
country that has not been certified by the European Commission as offering
equivalent or "adequate protection" to the EU country of your last employment
(or current residence). Information that is transferred between Citigroup and
its affiliates is done in accordance with the Company’s Binding Corporate Rules.
Where personal data is transferred to non-affiliated organizations (for the
execution of investments, payments or any other transactions), the Company shall
procure that such non-affiliated organizations agree to a similar level of
protection as is provided under the Company’s Binding Corporate Rules.
Individual rights


Under the General Data Protection Regulation (EU) 2016/679 individuals have data
subject rights including the right to access and correct personal data for data
processed by or on behalf of any entity affiliated with the Company in the
EU/EEA. You may exercise these rights by sending a written request to the EMEA
Chief Privacy Officer identified above.
Right to complain
If you are unhappy with the way the Company has handled your personal
information or any privacy query or request that you have raised with the EMEA
Chief Privacy Officer, you have a right to lodge a complaint with a competent
supervisory authority, in particular in the Member State of your habitual
residence or place of work, of an alleged infringement of the GDPR. 













